Title: From George Washington to James McHenry, 7 April 1799
From: Washington, George
To: McHenry, James


Private 
My dear Sir,Mount Vernon 7th April 1799   
When your letters of the 30th & 31st Ulto were brought here, I was on a Survey of some land I hold in the vicinity of Alexandria; on which, as I was informed, & as the fact proved, considerable trespass had been committed. To complete this business I was employed near three days; and now, company will allow me to do but little more than to acknowledge the receipt of those letters.
Two things, however, I shall not forbear mentioning at this time. The first is, that while I was at Phila. & since, when I heard your conduct arraigned for not having the Augmented Force organized

sooner, & for the consequent delay in Recruiting; I did then, & on all other proper occasions, declare that circumstances over which you had no controul, were the causes thereof; & that no blame ought to be attached to you. The other matter is, that if the issuing of Commissions to those who have accepted their Appointments, is to be suspended until you hear from all those who have not acknowledged the receipt of your Circular letter, or some missive (if the Circular is not competent thereto) is not given by which the accepting Officers may know what they have to rely on—be entitled to pay—and be authorized (when they shall be so Instructed) to enter on the Recruiting Service, that it may be months—nay a year—before this will happen.
Those who live in Post Towns—near Post Offices—or who are in the habit of enquiring at these places for letters, would have been enabled to answer your Address to them in time; but a number of others may be uninformed of your letter to them at this hour; especially as many of them may have been sent to wrong Offices, & will only be heard of by the Advertisement of them.
Let me ask then, if there would be any ineligibility in inserting in the Gazettes of the respective States, the names & grades of those belonging thereto, who have returned no answer—requesting a yea—or nay—without further delay; assigning the reason for such a mode of application.
A notification of this kind would reach them through the medium of some friend, even if they did not see the Gazettes themselves; & accomplish in a short time what may be tedious without. I will add no more at present than that I am always Your Affece

Go: Washington

